     Case: 1:19-cv-03871 Document #: 24 Filed: 07/30/19 Page 1 of 1 PageID #:95

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Andrew Perrong
                                             Plaintiff,
v.                                                           Case No.: 1:19−cv−03871
                                                             Honorable Sara L. Ellis
Prosper Trading Academy, LLC, et al.
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 30, 2019:


        MINUTE entry before the Honorable Sara L. Ellis: Status hearing held. Plaintiff
having filed an amended complaint, Defendant Bauer's motion to dismiss [17] is stricken
as moot. Defendants to answer or otherwise plead to the amended complaint by
8/13/2019. Discovery schedule: MIDP are due by 9/13/2019; written discovery to issue by
9/27/2019; final supplementation of MIDP 1/31/2020; fact discovery closes on 2/28/2020.
Status hearing set for 11/20/2019 at 9:30 a.m. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
